IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                          August 14, 2012 Session

             STATE OF TENNESSEE v. ANTHONY TROY WILLIAMS

                        Appeal from the Criminal Court for Davidson County
                            No. 2011-C-2662 Mark J. Fishburn, Judge



                       No. M2012-00242-CCA-R3-CD - Filed October 3, 2012


Appellant, Anthony Troy Williams,1 was indicted by the Davidson County Grand Jury for
driving on a canceled, suspended or revoked license, second offense. Appellant was
convicted by a jury and sentenced to six months in jail and a fine of $2,500. On appeal,
Appellant, pro se, challenges the constitutionality of the State’s requirement that he have a
license to drive in Tennessee. After a review of the record, we determine that Appellant was
properly convicted of driving on a canceled, suspended, or revoked license. Accordingly,
the judgment of the trial court is affirmed.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed

J ERRY L. S MITH, J., delivered the opinion of the court, in which R OBERT W. W EDEMEYER and
C AMILLE R. M CM ULLEN, JJ., joined.

Anthony Troy Williams, Pro Se, Nashville, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; Victor S. Johnson, District Attorney General; and Kyle Anderson, Assistant District
Attorney General, for the appellee, State of Tennessee.




         1
           Throughout the events leading up to this appeal, Appellant referred to himself as the “Attorney in Fact” for
the “legal fiction” of “Anthony Troy Williams.” The record even includes an exhibit purporting to copyright the name
“Anthony Troy W illiams” and several variations of the name. Appellant is apparently part of the sovereign citizen
movement. For the sake of clarity, we will not distinguish between the attorney in fact and the legal fiction, referring
to both as Appellant.
                                         OPINION


                                          I. FACTS

       Metropolitan Nashville Police Officer James Smallwood was on patrol on February
2, 2011, when he observed a Ford Explorer run a red light without coming to a complete
stop. Officer Smallwood initiated a traffic stop. Appellant was the driver of the vehicle. At
the stop, Appellant provided a “Tennessee ID only card” to Officer Smallwood. When
Appellant pulled the card out of his wallet, Officer Smallwood noticed a Georgia driver’s
license. Officer Smallwood ran both the license and the identification card through his
computer database. The Georgia license was suspended. Appellant was taken into custody
and charged with driving on a suspended license. The record also reveals that Appellant had
a previous conviction for driving on a suspended license in Davidson County.

       At the conclusion of the jury trial, Appellant was found guilty of driving on a
suspended license. The trial court sentenced Appellant to six months and ordered Appellant
to serve 100% of the sentence. A $2,500 fine was assessed by the jury.

       Appellant filed a timely notice of appeal.

                                           Analysis

        On appeal, Appellant does not contest the fact that he was driving on Tennessee roads
and/or highways on a suspended license. He insists that he has never had a driver’s license
in the State of Tennessee, so it was impossible for him to be convicted of driving on a
suspended license. He argues he is “not required to have a drivers license if [he is] not
traveling in commerce and no state can impose regulations that restrict the freedom of travel
on the highways and roadways.” To support his argument, Appellant cites Shapiro v.
Thompson, 394 U.S. 618 (1969) (overruled in part by Edelman v. Jordan, 415 U.S. 651
(1974)). Lastly, Appellant contends that he was denied due process when the trial court
failed to allow him to submit jury instructions at trial. The State disagrees, arguing that the
trial court had jurisdiction over the offense and Appellant’s argument has been addressed and
dismissed by this Court previously.

       At the outset, we note that the circuit courts of Tennessee have jurisdiction over all
crimes and misdemeanors. See T.C.A. § 16-10-102; see also State v. Keller, 813 S.W.2d
146, 147-48 (Tenn. Crim. App. 1991). The circuit courts necessarily have jurisdiction over
the individuals charged with crimes by indictments returned by grand juries in the respective

                                              -2-
counties. See Keller, 813 S.W.2d at 149; see also State v. Booher, 978 S.W.2d 953, 957
(Tenn. Crim. App. 1997).

       This Court agrees with Appellant’s contention that he enjoys a fundamental right to
freedom of travel. See Booher, 978 S.W.2d at 955. However, Appellant’s right to travel has
not been infringed upon by the requirement by our legislature that an individual have a valid
driver’s license to lawfully operate a motor vehicle on the public highways of this state. Id.
at 955-56. The same holds true for the requirement that motor vehicles be registered under
the motor vehicle registration law. See id. at 956. Arguments identical to Appellant’s have
been addressed and dismissed by this Court several times. See, e.g., State v. Paul Williams,
No. W2009-02179-CCA-R3-CD, 2010 WL 2539699, at *1-2 (Tenn. Crim. App., at Jackson,
June 23, 2010), perm. app. denied, (Tenn. Nov. 12, 2010); State v. David A. Ferrell, No.
M2007-01306-CCA-R3-CD, 2009 WL 2425963, at *3 (Tenn. Crim. App., at Nashville, Aug.
7, 2009), perm. app. denied, (Tenn. Feb. 8, 2010); State v. Bobby Gene Goodson, No. E2001-
00925-CCA-R3-CD, 2002 WL 1751191, at *3-4 (Tenn. Crim. App, at Knoxville, July 29,
2002), perm. app. denied, (Tenn. Dec. 23, 2002). Appellant is not entitled to relief.

                                         Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.


                                           ___________________________________
                                           JERRY L. SMITH, JUDGE




                                             -3-